DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the second species or the embodiment of Figure 4, readable on claims 1 and 7 through 11, in the reply filed on April 29, 2021 is acknowledged.  The traversal is on the ground(s) that: (A) all of the claims should be classified in the same class because the claims readable on the non-elected claims 2 through 6 are dependent from independent claim 1 and are all directed to a method of controlling air-conditioning; (B) each of the claimed embodiments “flows from a common inventive concept” and therefore “search and examination of the entire pending claim set will not place an undue burden” on the examiner; and (C) the two species “are sufficiently similar to not be a serious burden for examination in the same application”.  This is not found persuasive because, for example: (A) claims are generally not classified as a group based on the broadest (i.e., independent) claim in any given claim set, but rather based on the details in each of the individual claims; (B) that all of the claims in a claims set are directed to a method is not sufficient to classify all of the claims in a single classification place; (C) this application has not been filed as a national stage application and therefore the concept of a common inventive concept is generally irrelevant to the propriety of an election/restriction requirement; (D) applicant has failed to provide any evidence that examining additional inventions and corresponding claims in the instant application in a preset given amount of time is not .
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 through 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected first species or the embodiment of Figures 2 and 3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 29, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities, for example: in Fig. 1, “WEATHER INFORMATION OF DESTINATION” should be replaced with “WEATHER INFORMATION AT DESTINATION” or “WEATHER INFORMATION FOR DESTINATION” for improved idiomatic/grammatical correctness; and, in Fig. 2, in step S12, “ESTIMATED TEMPERATURE OF DESTINATION” should be replaced with “ESTIMATED TEMPERATURE AT DESTINATION” for improved grammatical correctness.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is written in a run-on fashion, because it contains numerous idiomatic and/or grammatical informalities, because it fails to summarize the salient steps for the inventive method (i.e., all of the summarized steps are presented as being optional due to the phrase “may include” as .  Correction is required.  See MPEP § 608.01(b).
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “a securement required charge amount” (i.e., in paragraph [0011]).
The disclosure is objected to because of the following informalities: the specification contains numerous minor grammatical and/or idiomatic informalities throughout.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 The repeated use of the term “which” to refer back to one or more previously recited element further renders the claims indefinite because this term almost never clearly refers back to a particular element or to particular elements. 
With regard to the above, as an example, base claim 1 has a non-traditional transitional phrase (i.e., “including”) separating the preamble and the body of the claim. 
Also as an example with regard to the above, base claim 1 contains a series of method steps where each of the steps includes a first verb (i.e., “receiving”, “determining”, “increasing”) followed by a second verb (i.e., “setting”, “the setting”, “a setting”, all written in an idiomatically and grammatically informal and run-on fashion, thus making it unclear which particular actions are required by each of the steps in the claim. 
For example, in the limitations “receiving, by a controller, in the ignition-off state, setting of air-conditioning time for operating an air-conditioning system of the vehicle and setting of an air-conditioning target temperature” in lines 3-6 of base claim 1 are generally incomprehensible because these limitations fail to clearly set forth what exactly the controller is receiving. Is the controller receiving a set air-conditioning time for operating the air conditioning system of the vehicle and a set air-conditioning target temperature? Or is the controller receiving and setting the air-conditioning time for operating the air conditioning system of the vehicle and the air-conditioning target 
As a further example, it is not clear whether the limitations “determining, by the controller,…on a basis of the setting of the air-conditioning time and a difference between the setting of the air-conditioner target temperature and an outside temperature of the vehicle” are intended to recite that the basis for the determining by the controller is the set air-conditioning time and a difference between the set air-conditioner target temperature and an outside/ambient temperature OR that the basis for the determining by the controller is a step of setting the air-conditioner target temperature and a difference in a setting step for the air-conditioning target temperature and an outside temperature of the vehicle, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
Also as yet another example, the limitations “increasing, by the controller, a setting of a minimum charge amount which is secured by a battery of the vehicle to secure the required air-conditioning energy” are similarly generally incomprehensible as written. Are the aforementioned limitations intended to recite that the act of setting a minimum charge amount secured by the battery is increased by the controller or to recite that a set minimum charge amount secured by the battery is increased by the controller or to recite something else? 
As yet another example, with regard to claim 7 as written, the limitations “comparing the residual charge amount and a predetermined default minimum charge amount which is a value before increasing in the driving of the vehicle” are also generally incomprehensible because not only is it not clear to which previously recited 
It is noted that the above are merely examples of the multitude of indefiniteness problems in the pending claims. Applicant is respectfully requested to carefully review the claims and ensure as much as possible that future claim sets are clearer and more comprehensible as far as the metes and bounds of protection being sought thereby.
Any claim not specifically mentioned is rejected at least as being dependent on a rejected claim. 
The non-application of prior art against the claims should not be construed as an indication of allowable subject matter, but rather as an indication of the extent to which the claims are indefinite such that prior art rejections could not be applied by the examiner without undue speculation as to the metes and bounds of protection sought by the claims and such that the patentability of the claims could not be determined by the examiner at this time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763